Citation Nr: 0841219	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  08-34 883	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeal decision of March 17, 1998 that 
determined new and material evidence had not been submitted 
to reopen a previously denied claim of entitlement to service 
connection for a bilateral foot disorder.   

(The issue of entitlement to an effective date earlier than 
September 28, 2000 for the grant of a 10 percent disability 
rating for residuals of a right foot 3rd metatarsal fracture 
is the subject of a separate decision of the Board of 
Veterans' Appeals).


REPRESENTATION

Moving party represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") from a Motion by the moving party 
(hereinafter referred to as the "veteran") submitted by his 
representative in October 2008 alleging clear and 
unmistakable error ("CUE") in a BVA decision issued on 
March 17, 1998 that found new and material evidence had not 
been submitted to reopen a previously denied claim of 
entitlement to service connection for a bilateral foot 
disorder.  The veteran in this case served on active duty for 
training from January 1964 to May 1964, from December 1965 to 
January 1966, from July 1966 to August 1966, and in June 
1967, August 1969 and July 1974.

For the record, the Board observes that the veteran's 
representative argued in an October 2008 informal hearing 
presentation that another issue before the Board is whether 
the veteran has filed a claim of entitlement to service 
connection for a bilateral foot condition that is 
unadjudicated and must be remanded.  This contention with be 
addressed in Section B of the decision below. 




FINDINGS OF FACT

1.  A BVA decision dated March 17, 1998 found new and 
material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a bilateral foot disorder. 

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on March 17, 1998.   

3.  The record does not establish that on March 17, 1998, the 
Board incorrectly applied the statutory or regulatory 
provisions at the time such that the outcome of the claim 
would have been manifestly different.


CONCLUSION OF LAW

The BVA decision of March 17, 1998 that found new and 
material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a bilateral foot disorder was not clearly and 
unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404, 20.1409 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act 

As an initial matter with respect to whether VA has met the 
notice and duty to assist provisions under the Veterans 
Claims Assistance Act ("VCAA"), the VCAA and its 
implementing regulations do not expressly indicate whether 
such provisions apply to motions alleging CUE in prior final 
decisions of the Board.  However, the United States Court of 
Appeals for Veterans Claims ("Court") has held that, "as a 
matter of law, the VCAA is inapplicable to CUE claims." 
Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the duties specified in the VCAA are not 
applicable to allegations of CUE in a prior Board decision).  
Thus, given the nature of a motion to revise an earlier 
decision based upon CUE, no notification as to additional 
evidentiary development of the record is at issue, since the 
evaluation of such a motion is based upon the record as it 
was constituted at the time of the decision as to which 
revision is sought.

B.  Law and Analysis 

The veteran and his representative essentially contend that a 
BVA decision dated March 17, 1998 was clearly and 
unmistakably erroneous in not reopening the veteran's 
previously denied claim of entitlement to service connection 
for a bilateral foot disorder. October 2008 informal hearing 
presentation, pgs. 6-7.   

Under 38 U.S.C.A. § 7111 (West 2002 & Supp. 2008), the Board 
has been granted the authority to revise a prior Board 
decision on the grounds of CUE.  A claim in which review is 
requested based on CUE in a Board decision may be filed at 
any time after the underlying decision is rendered.  Pursuant 
to VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's authority 
applies to any claim pending on or filed after November 21, 
1997, the date of enactment of the statute. 38 C.F.R. § 
20.1400 (2008).  A request for revision of a Board decision 
based on CUE may be instituted by the Board on its own motion 
or upon the request of the claimant. 38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1400.

CUE is defined as:

a very specific and rare kind of error.  
It is the kind of error, of fact or law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.

38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable. See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill VA's duty to assist the 
veteran with the development of facts relevant to his or her 
claim; or (3) a disagreement as to how the facts were weighed 
or evaluated. See 38 C.F.R. § 20.1403(d).  CUE also does not 
encompass the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation. See 38 C.F.R. § 20.1403(e).

Prior decisions issued by the Court on the issue of CUE in an 
RO rating decision provide guidance for determining whether 
CUE exists in a Board decision.  The Court has defined CUE as 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts. See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision." Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision. See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process. See Luallen v. Brown, 8 Vet. App. 92 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE. See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991), receded from on other grounds in McGinnis v. 
Brown, 4 Vet. App. 239 (1993). Moreover, the error must be 
one that would have manifestly changed the outcome at the 
time that it was made. See Kinnaman v. Derwinski, 4 Vet. App. 
20, 26 (1993). "It is a kind of error, of fact or of law, 
that when called to the attention of later reviewers, compels 
the conclusion, to which reasonable minds cannot differ, that 
the results would have been manifestly different but for the 
error." Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

Prior to deciding whether a decision actually involves CUE, 
the Board must determine whether, as a threshold matter, the 
veteran has pled CUE with the specificity required by 
regulation. See 66 Fed. Reg. 35,902-35,903 (July 10, 2001); 
67 Fed. Reg. 46,869-46,870 (July 17, 2002) (codified as 
amended at 38 C.F.R. § 20.1404).  In this case, the veteran's 
representative argued in an October 1998 informal hearing 
presentation that the March 1998 Board failed to correctly 
apply the standard for new and material evidence to the 
relevant facts of the veteran's claim, resulting in the 
Board's determination not to reopen the veteran's claim. 
October 1998 informal hearing presentation, pgs. 6-7.  
Specifically, the representative asserted that new and 
material evidence submitted by the veteran in February 1995 
consisted of, among other things, a private medical report 
from C.V., M.D., in which Dr. V. diagnosed the veteran with 
"Metatarsalgia and Achille's tendonitis bilateral, chronic, 
probably most likely caused by his cavus type feet." Id., p. 
6.  The representative went on to report that the record from 
Dr. V. stated that the veteran's feet were most tender 
beneath the 4th metatarsal heads and that he recommended the 
veteran use metatarsal bars and pads.  In addition, the 
representative noted that Dr. V. opined in his report that 
the veteran would have difficulty tolerating a job requiring 
him to stand all day. Id.  Ultimately, the representative 
argued that the evidence from Dr. V. bore directly and 
substantially on the matter of a current diagnosis of the 
veteran's bilateral foot condition; and that when Dr. V.'s 
report is viewed in conjunction with the veteran's service 
medical records and post-service medical records, it was 
sufficient upon which to reopen the veteran's claim. Id., 
pgs. 6-7.  Subsequent to reopening, the representative argued 
that the veteran's claim should be remanded to the RO in 
order for the veteran to be scheduled for VA examination for 
a medical opinion as to whether it is as likely as not that 
the veteran's currently diagnosed Metatarsalgia and Achille's 
tendonitis, or any other currently existing bilateral foot 
disorder, are related to service. Id., p. 7.  

In light of the fact that the veteran's representative has 
argued that CUE is applicable in this case on the basis that 
the Board incorrectly applied the statutory and regulatory 
provisions pertaining to new and material evidence at the 
time the veteran's appeal was decided, the Board finds the 
veteran's CUE motion sufficient to proceed to the merits of 
the issue.  In doing so, the Board acknowledges the veteran's 
assertions and the arguments from his representative.  
However, for the reasons explained below, the Board finds 
that the correct facts, as they were known at that time, were 
before the Board on March 17, 1998; and on that date, the 
Board correctly applied the statutory and regulatory 
provisions in existence at that time such that the outcome of 
the veteran's claim would not have been manifestly different.  

In terms of procedural history, the Board observes that the 
veteran initially sought service connection for a foot 
condition in October 1978. See VA application for 
compensation.  In a rating decision dated in January 1979, 
the RO granted service connection for residuals of a right 
foot 3rd metatarsal fracture and assigned a noncompensable 
disability rating.  In that same decision, the RO denied 
service connection for pes planus, varicose veins of the 
right foot and exostosis of the left foot.  The veteran 
appealed the RO's January 1979 denial of an initial 
compensable rating for his service-connected residuals of a 
right foot 3rd metatarsal fracture and the denial of service 
connection varicose veins of the right foot and exostosis of 
the left foot to the Board.  In May 1980, the Board issued a 
decision affirming the RO's decision.  The veteran was 
notified of the Board's determination by a Board of Veterans' 
Appeals Notice dated in May 1980.  The May 1980 Board 
decision became final based on the evidence then of record. 
See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

In July 1994, the veteran submitted a new claim that the RO 
viewed, in part, as a request to reopen his previously denied 
claim of entitlement to service connection for pes planus.  
In a rating decision dated in June 1995, the RO denied the 
claim.  In correspondence dated in August 1995, the veteran 
disagreed with the RO's characterization of his service 
connection claim; and indicated his desire to appeal.  The RO 
viewed the veteran's August 1995 statement as a notice of 
disagreement, in addition to a clarification of the veteran's 
service connection claim.  Subsequently, the RO issued a 
November 1995 rating decision that recharacterized the issue 
and found new and material evidence had not been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral foot/arch deformity.  In addition, 
the RO prepared a November 1995 statement of the case 
exclusive to this issue.  The veteran then responded by 
submitting a substantive appeal; and the claim was referred 
to the Board.  In September 1997, the veteran testified at a 
hearing before a Veterans Law Judge.  During that hearing, 
the veteran's claim was recharacterized as whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a bilateral foot 
disorder. September 1997 BVA hearing transcript, p. 2.  After 
considering the veteran's hearing testimony and the other 
evidence of record, the Board determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim. March 1998 BVA decision.   

At the time the Board rendered its decision on March 17, 
1998, the claims contained evidence previously considered in 
the January 1979 rating decision consisting of 
(1) statements from the veteran, (2) the veteran's service 
medical records and (3) a December 1978 VA examination report 
in which the veteran was noted to report that his feet hurt, 
that he had problems with his feet in 1964 in service, and he 
was diagnosed during the examination with subjective pain of 
the muscles of his right foot and a fracture of the right 
foot 3rd metatarsal.  In addition, the claims file contained 
evidence submitted by the veteran for the purpose of 
reopening his claim consisting of (1) his statements, (2) his 
September 1997 BVA hearing testimony, 
(3) a VA medical record dated in November 1994 referencing 
the veteran's reports of bilateral foot pain that he reported 
having since active duty in 1964 and a diagnosis of high 
plantar arch, (4) the above-referenced report from Dr. V. 
dated in January 1980 and (5) a duplicate copy of a service 
medical record dated in August 1969 indicating that the 
veteran was prescribed wintergreen liniment for his feet.  
Neither the veteran, nor his representative, argues that the 
factual record available to the Board on March 17, 1998 was 
either incomplete or incorrect.  Accordingly, the veteran's 
motion for revision is not sustainable on the basis that the 
correct facts, as known on March 17, 1998, were not before 
the Board.

In terms of the law and regulations pertaining to new and 
material evidence claims at the time of the issuance of the 
March 17, 1998 Board decision, the Board observes that prior 
to August 29, 2001, new and material evidence was defined as 
existing evidence not previously submitted to agency 
decisionmakers that bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).  As a 
general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to 
a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In its March 1998 decision, the Board cited to the standard 
pertaining to new and material evidence claims. March 1998 
BVA decision, pgs. 4-5.  Thereafter, the Board evaluated each 
piece of evidence submitted by the veteran in support of his 
request to reopen his bilateral foot disorder claim. Id., 
pgs. 5-6.  In doing so, the Board determined that while the 
evidence submitted by the veteran was new in that it 
suggested the veteran had a foot disability consisting of 
cavus type feet, the evidence was not material since it did 
not change the outcome of the veteran's case when it was 
viewed in conjunction with the other evidence of record. Id., 
p. 6.  The Board does not find that, in concluding the 
foregoing, it committed CUE.  The Board simply weighed the 
evidence and drew its own conclusion that the evidence 
presented by the veteran was not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim (i.e., that is was not new and material).  A 
mere disagreement with how the Board evaluated the facts 
before it does not constitute an allegation that is adequate 
upon which to base a CUE claim. Luallen v. Brown, 8 Vet. App. 
92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  In this 
instance, the veteran's argument regarding the proper 
evaluation of the evidence presented in support of his claim 
essentially is a reweighing of the evidence.  Accordingly, 
the Board presently concludes that the March 1998 Board 
decision was not clearly and unmistakably erroneous. 

In addition to the foregoing, the Board observes that the 
veteran's representative requests that upon finding CUE in 
this case, the veteran's claim should be remanded to the RO 
in order for the veteran to be scheduled for VA examination 
with the purpose of obtaining a medical opinion as to whether 
it is as likely as not that the veteran's currently diagnosed 
foot disorders are related to service. October 2008 informal 
hearing presentation, p. 7.  As set forth above, to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be deemed clear and 
unmistakable. See 38 C.F.R. § 20.1403(c); Crippen v. Brown, 9 
Vet. App. 412 (1996).  In addition, subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision. Porter v. Brown, 5 Vet. App. 
233 (1993).  In light of the fact that the Board has not 
found that the Board's March 1998 decision contained CUE, the 
request is moot.   

Therefore, based on the Board's findings explained above, the 
Board concludes that its March 17, 1998 decision, in which it 
determined that new and material evidence had not been 
presented to reopen a previously denied claim of entitlement 
to service connection for a bilateral foot disorder, does not 
involve CUE.  The veteran's claim for a revision of that 
decision on this basis must therefore be denied.

Lastly, the Board addresses for the record the 
representative's contention that another issue before the 
Board is whether the veteran has filed a claim of entitlement 
to service connection for a bilateral foot condition which is 
unadjudicated and must be remanded, in that a statement 
submitted by the veteran in July 2001 (and re-sent in August 
2001) constituted a notice of disagreement to a June 2001 
rating decision that found new and material evidence had not 
been submitted to reopen the veteran's previously denied 
claim of entitlement to service connection for a bilateral 
foot disorder. October 2008 informal hearing presentation.  

In this regard, the Board observes that the veteran submitted 
a statement in September 2000 in which he indicated that he 
had recently been treated for right and left foot disorders, 
and requested that the RO "reopen" his claims.  The RO 
accepted this document as an informal claim for an increased 
rating for residuals of a right foot 3rd metatarsal fracture 
and a request to reopen the veteran's previously denied claim 
of entitlement to service connection for a bilateral foot 
disorder.  In the June 2001 rating decision referenced above, 
the RO granted the veteran's claim for an increased rating 
but found that new and material evidence had not been 
submitted to reopen his bilateral foot disorder claim.  The 
veteran submitted a statement in July 2001 that was viewed by 
the RO as a notice of disagreement as to the effective date 
assigned to the increased rating of the veteran's service-
connected right foot 3rd metatarsal fracture.  In response, 
the RO provided a letter to the veteran in August 2001 
explaining the reasoning behind the assignment of the 
effective date for his increased rating; and subsequently 
prepared a rating decision denying the veteran's request for 
an earlier effective date in May 2002.  The veteran appealed 
this decision to the Board. March 2003 notice of 
disagreement; September 2003 statement of the case; November 
2003 substantive appeal.  The representative asserts that the 
veteran's July 2001 letter also constituted a notice of 
disagreement to the June 2001 denial of the veteran's new and 
material claim. October 2008 informal hearing presentation, 
pgs. 5-6.   

Contrary to the representative's assertions, the Board 
observes that the July 2001 statement from the veteran 
specifically references the effective date assigned for the 
veteran's service-connected right foot fracture and also 
contains the veteran's statement that "service connection 
for my foot injury was established January 24, 1979, [and] my 
feet are no better now than they were documented over 20 
years ago so I believe my disability recognition should begin 
at this date." See July 2001 statement.  Further, the RO 
subsequently provided a letter to the veteran in August 2001 
explaining the reasoning behind the assignment of the 
effective date for his increased rating and noting that the 
veteran's July 2001 letter was not signed.  In response, the 
veteran signed the July 2001 letter and resubmitted it to the 
RO without any other changes.  Thereafter, the RO prepared a 
new rating decision dated in May 2002 that exclusively 
addressed the issue of entitlement to an earlier effective 
date for the increased rating granted to the veteran in July 
2001.  In response, the veteran submitted another statement 
in March 2003 that served "as a formal notice of 
disagreement regarding the rating decision dated 5/01/2002."  
The RO then prepared a statement of the case exclusive to the 
earlier effective date issue; to which the veteran submitted 
a substantive appeal in which he argued that an Army medical 
examination in June 1968 "established service connection of 
my feet injurys at a much earlier date." September 2003 
statement of the case; November 2003 VA Form 9.  

Based upon the foregoing, the Board finds that the substance 
of the veteran's own statements and the pleadings in this 
case clearly reveal that the veteran was aware that his July 
2001 statement was not construed as a notice of disagreement 
in regards to his new and material claim.  The veteran had 
numerous opportunities to clarify his desire that the July 
2001 statement was intended to also serve as a notice of 
disagreement on the new and material claim if it was so 
intended at the time, and he did not manifest such an intent.  
The RO clearly did not construe the July 2001 statement as 
unclear as to which issue the veteran was appealing, and 
thus, had no duty to inquire further.  For the foregoing 
reasons, the Board does not construe the veteran's July 2001 
statement (re-sent in August 2001) as an outstanding notice 
of disagreement to the June 2001 finding that new and 
material evidence had not been submitted to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a bilateral foot disorder. 


ORDER

Clear and unmistakable error ("CUE") not having been shown, 
the veteran's motion for revision of the Board's March 17, 
1998 decision is denied.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



